              Case 2:16-cr-00070-MCE Document 46 Filed 04/29/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   ANDRÉ M. ESPINOSA
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento,   California 95814
   Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6

 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-70 MCE

12                                  Plaintiff,          ORDER AUTHORIZING DISCLOSURE OF
                                                        GRAND JURY TESTIMONY
13                          v.

14   KULVIR SINGH CHEEMA,

15                                  Defendant.

16

17          Upon application of the United States of America and pursuant to Federal Rule of Criminal

18 Procedure 6(e)(3)(E)(i): IT IS HEREBY ORDERED that the United States is authorized to disclose to

19 the defendant grand jury transcripts and accompanying exhibits related to this case to the extent those

20 materials are discoverable pursuant to the United States’ discovery obligations under Brady v.

21 Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and/or the Jencks Act, 18

22 U.S.C. § 3500.

23           IT IS SO ORDERED.

24 Dated: April 28, 2020

25

26
27

28


      ORDER AUTHORIZING DISCLOSE OF GRAND JURY          1
30    INFORMATION
